           Case 3:21-cv-00389-MPS Document 22 Filed 07/09/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 BANDY LEE, MD, MDiv,                                  :
                                                       :   CASE NO. 3:21-cv-00389-MPS
          Plaintiff,                                   :
                                                       :
 v.
                                                       :
 YALE UNIVERSITY,                                      :
      Defendant.                                       :   July 9, 2021


      PLAINTIFF’S OBJECTION TO DEFENDANT’S MOTION TO STAY DISCOVERY

I.       Introduction

         Plaintiff in this matter, Dr. Bandy Lee, by and through counsel hereby objects to

Defendant’s Motion to Stay Discovery (ECF #21). Orders staying discovery pending the outcome

of a motion to dismiss are contrary to the practice of the Courts of this District, and even if that

were not so, Defendant has failed to establish a strong showing of success on the merits, failed to

establish that the discovery it seeks to stay is unfairly broad and/or burdensome, and failed to

establish a lack of unfair prejudice to Plaintiff on account of staying discovery. Defendant has

failed to satisfy any of the three prongs of the test for a form of relief specifically disfavored in the

Courts of this District, and the Court should therefore deny Defendant’s Motion to Stay Discovery.

II.      Law & Argument

         A.     Standard of Review

         Rule 26(c) provides, in relevant part, “[t]he court may, for good cause, issue an order to

protect a party or person from annoyance, embarrassment, oppression, or undue burden or expense,

including . . . forbidding the disclosure or discovery[.]” Fed. R. Civ. P. 26(c)(1)(A). “[A] request

for a stay of discovery, pursuant to Rule 26(c) is committed to the sound discretion of the court

based on a showing of good cause.” Stanley Works Isr. Ltd. v. 500 Grp., Inc., No. 3:17-CV-01765



                                                   1
          Case 3:21-cv-00389-MPS Document 22 Filed 07/09/21 Page 2 of 9




(CSH), 2018 U.S. Dist. LEXIS 70217, 2018 WL 1960112, at *2 (D. Conn. Apr. 26, 2018) (internal

quotation marks omitted). Importantly, “[t]he party seeking the stay bears the burden of showing

that good cause exists for its request.” Id.

       Generally, it is not the practice of the Courts of this District to stay discovery upon the

filing of a motion to dismiss. See Kollar v. Allstate Ins. Co., No. 3:16-CV-01927 (VAB), 2017

U.S. Dist. LEXIS 223664, 2017 WL 10992213, at *1 (D. Conn. Nov. 6, 2017); Covenant Imaging,

LLC v. Viking Rigging & Logistics, Inc., No. 3:20-CV-00593 (KAD), 2020 U.S. Dist. LEXIS

164317, at *4 (D. Conn. Sep. 9, 2020); Metzner v. Quinnipiac Univ., No. 3:20-cv-00784 (KAD),

2020 U.S. Dist. LEXIS 233842, at *23 (D. Conn. Nov. 12, 2020). However, “[w]here a party

seeks a stay of discovery pending resolution of a dispositive motion, the Court considers (1) the

strength of the dispositive motion; (2) the breadth of the discovery sought; and (3) the prejudice

a stay would have on the non-moving party.” Stanley Works, 2018 WL 1960112, at *2 (internal

quotation marks omitted).

       B.      Argument

               1.       Motions Staying Discovery Pending the Outcome of a Motion to
                        Dismiss are Disfavored in the Courts of this District.

       As a threshold matter, motions staying discovery pending the outcome of a motion to

dismiss are disfavored in the Courts of this District. “[T]his Court’s regular practice normally

requires the parties to commence discovery, even while a motion to dismiss is pending. See, e.g.,

Order on Pretrial Deadlines ¶C, ECF No. 8 (“The filing of a motion to dismiss will not result in

a stay of discovery or extend the time for completing discovery.”) See also Covenant Imaging,

LLC, 2020 U.S. Dist. LEXIS 164317, at *4 (“it is not the practice of this Court to stay discovery

upon the filing of a motion to dismiss.”); Metzner, 2020 U.S. Dist. LEXIS 233842, at *3 (“it is not

the practice of this Court to stay discovery upon the filing of a motion to dismiss.”); Moss v. Hollis,



                                                  2
          Case 3:21-cv-00389-MPS Document 22 Filed 07/09/21 Page 3 of 9




Civil No. B-90-177 (PCD), 1990 U.S. Dist. LEXIS 13647, at *1 (D. Conn. June 27, 1990)

(Characterizing such a stay of discovery as “an extreme measure.”).

         The Court should therefore begin consideration of Defendant’s instant Motion and its

merits only under the initial, a priori understanding that the relief requested by Defendant is

“extreme” and disfavored by the Courts of this District. See Kollar, 2017 U.S. Dist. LEXIS

223664, at *4 (denying motion to stay discovery pending motion to dismiss); Covenant Imaging,

LLC, 2020 U.S. Dist. LEXIS 164317, at *4 (same); Metzner, 2020 U.S. Dist. LEXIS 233842, at

*3 (same); Moss v. Hollis, No. CIV. B-90-177 (PCD), 1990 U.S. Dist. LEXIS 13647, 1990 WL

138531, at *1 (D. Conn. June 29, 1990) (same); accord Giuffre v. Maxwell, No. 15 CIV. 7433

(RWS), 2016 U.S. Dist. LEXIS 6638, 2016 WL 254932, at *2 (S.D.N.Y. Jan. 20, 2016) (same).

Having acknowledged the Courts of this District’s presumption against staying discovery pending

a motion to dismiss, Plaintiff will now analyze the three factors the Court must consider. However,

none of them cut in Defendant’s favor, and the Court should therefore deny Defendant’s Motion

on that basis as well.

                  2.        Defendant Has Not Made a Strong Showing that Its Motion to Dismiss
                            Will be Successful.

         Defendant, in order to prevail on the instant Motion, must make “a strong showing that

[its] motion[] to dismiss would be successful….” Moss v. Hollis, No. CIV. B-90-177 (PCD), 1990

U.S. Dist. LEXIS 13647, 1990 WL 138531, at *1 (D. Conn. June 29, 1990). In other words, it

must “have substantial grounds.” Hong Leong Fin. Ltd. (Sing.) v. Pinnacle Performance Ltd., 297

F.R.D.      69,        72     (S.D.N.Y.    2013)       (“an   overly   lenient    standard      for

granting motions to stay all discovery is likely to result in unnecessary discovery delay in many

cases.”). Defendant has not made any such showing, but what it has shown in the instant Motion




                                                   3
         Case 3:21-cv-00389-MPS Document 22 Filed 07/09/21 Page 4 of 9




is “that [defendant]’s…argument is not so obviously correct that the Court would deem it

appropriate to stay discovery.” Covenant Imaging, LLC, 2020 U.S. Dist. LEXIS 164317, at *7.

       Defendant’s “strong showing” with respect to Plaintiff’s contract claims attempts a

ledgerdemain too clever by half. It argues that Plaintiff’s breach of contract claim must fail

because “Plaintiff has failed to identify a specific promise, failed to plead how the alleged failures

harmed her, or both.” (Def. Mot. at 7). Undoubtedly, Plaintiff pled that her appointment with the

Defendant was terminated in violation of contractual terms in the Faculty Handbook, policy

statements, guidance, regulations, and rules, which provided the essential employment

understandings between members of the faculty and Yale. (Compl., ¶¶ 12, 37-45, 51, 55).

Defendant then argues with respect to Plaintiff’s implied covenant of good faith and fair dealings

claim, that “that claim falls along with her breach of contract claim.” Id. What Defendant appears

to be eliding over is the possibility that breaching the implied covenant of good faith and fair

dealings in the first instance operated as an alternative means of breaching the contract itself. See

Landry v. Spitz, 102 Conn. App. 34, 44-45 (2007), quoting 23 S. WILLISTON, CONTRACTS, § 63:22

(“when one party performs the contract in a manner that is unfaithful to the purpose of

the contract and the justified expectations of the other party are thus denied, there is a breach of

the covenant of good faith and fair dealing, and hence, a breach of contract….”); Jones v.

Standard Fire Ins. Co., No. TTDCV116004270S, 2013 Conn. Super. LEXIS 94, at *4 (Super. Ct.

Jan.   11,   2013)(“The implied covenant imposes       in   all contracts a   good   faith     duty   to

execute discretionary acts,   the    contours    of   which     are   not     explicitly     stated   in

the contract language….”). Therefore, a breach of the implied covenant of good faith and fair

dealing need not rest on any specific, explicit promise, but if it frustrates one party’s reasonable

expectations of the benefit of her bargain, the covenant is breached, “and hence” the contract itself




                                                  4
              Case 3:21-cv-00389-MPS Document 22 Filed 07/09/21 Page 5 of 9




has been breached. See Landry, 102 Conn. App. at 44-45. Defendant’s showing takes no account

of this theory of liability, and in turn, makes no “strong showing” its “motion will be successful.”

           With respect to Plaintiff’s claim for wrongful termination in violation of Conn. Gen. Stat.

§ 31-51q, Defendant primarily argues in its motion to dismiss that 1) Plaintiff has not alleged an

employment relationship with the Defendant, and 2) Plaintiff has not alleged a discipline or

discharge within the meaning of Conn. Gen. Stat. § 31-51q. Quite concerning is Defendant’s

incorporation of allegations that are beyond the four corners of the complaint or documents that

have been incorporated by reference. First, Plaintiff has plainly pled an employer-employee

relationship, (Compl., ¶¶ 9-17). See Pietras v. Board of Fire Comm’rs, 180 F.3d 468 (2d Cir.

1999) (stating that factfinder could decide that an employment relationship under Title VII existed

where volunteer demonstrates she receives “indirect but significant remuneration”); O’Connor v.

Davis, 126 F.3d 112, 116 (2d Cir. 1997) (discussing case where “the district court granted

summary judgment improvidently, given that a factfinder should determine whether ‘the benefits

represent indirect but significant remuneration . . . or inconsequential incidents of an otherwise

gratuitous relationship.’” (internal citations omitted)); see also Varley v. First Student, Inc., 158

Conn. App. 482, 500, 119 A.3d 643 (2015) (applying “the commonly approved usage of the term”

employer to determine if plaintiff and defendant had an employment relationship). Moreover,

Defendant asserts that Plaintiff was subject to a nonrenewal of her term contract, 1 which does not

constitute a “discipline or discharge.” However, Plaintiff does not allege nonrenewal: she alleges

that she “served as a faculty member of the Law and Psychiatry Division at Yale School of

Medicine for 17 years. … Her reappointment was renewed every three years, ending on June 30,

and renewing on July 1.” (Compl., ¶ 9). Further, the termination letter does not cite nonrenewal.



1
    Interestingly, this argument contradicts Defendant’s argument that Plaintiff did not have a contract.


                                                             5
             Case 3:21-cv-00389-MPS Document 22 Filed 07/09/21 Page 6 of 9




(Id., ¶¶ 33, 48). Dr. Lee alleges that “The May 17, 2020 correspondence stated that the reason for

her termination was because she did not have a formal teaching role; however, the September 4,

2020 letter clarified Yale could have reinstated Dr. Lee’s teaching role, but it chose not to do so

because of her protected speech.” (Id., ¶ 48).2 Simply put, Defendant unconvincingly argues the

merits in its motion to dismiss, without accepting Plaintiff’s allegations as true, which is the

standard on a motion to dismiss. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

           Also, Defendant invokes its academic judgment prerogative in selecting faculty under the

First Amendment to be an absolute bar to Plaintiff’s claims, which of course, it is not. See Powell

v. Syracuse University, 580 F.2d 1150, 1154 (2d Cir. 1978) (“Academic freedom does not include

the freedom to discriminate …on the basis of sex and other impermissible grounds.”).

           Finally, arguendo, “[e]ven if a motion to dismiss ‘appears to have substantial grounds,’

a stay of discovery pending the outcome of that motion is appropriately denied where, . . . the

other factors ‘disfavor a stay.’” Metzner, 2020 U.S. Dist. LEXIS 233842, at *23. The factors of

potential delay to Plaintiff in obtaining the discovery she seeks and would otherwise be entitled to

working unfair prejudice on Plaintiff, and of similar delay to the expeditious ultimate disposition

of this action, for example, both disfavor a stay in the instant case.

           None of this amounts to a strong showing of likelihood of success with respect to either

narrowing the issues for trial or disposing of the entire Complaint, and therefore the Court should

deny Defendant’s instant Motion.




2
    Defendant attached these correspondences as Exhibit B and C to its motion to dismiss.


                                                           6
         Case 3:21-cv-00389-MPS Document 22 Filed 07/09/21 Page 7 of 9




               3.      The Discovery which Defendant Seeks to Stay is Neither Overbroad nor
                       Unduly Burdensome, and Even if It Were, the Proper Tool to Address
                       Those Issues is a Discovery Conference with the Court, Not a Motion
                       to Stay all Discovery.

       Next, Defendant argues that discovery in this matter will be broad and burdensome. In

support of this proposition, it points to one production request in the Initial Discovery Protocols

for Certain Employment Cases which would “require electronic data searches of multiple

custodians over several years.” (Def.’s Mot. at 9). Courts in this District have denied stays of

discovery pending motions to dismiss in cases where the discovery sought was far more

burdensome than the several global Outlook email searches Defendant complains of. See Kollar,

2017 U.S. Dist. LEXIS 223664, at *5-6 (Denying motion for stay despite discovery requests that

would require defendant to review “more than 55,000 electronic documents.”).

       To the extent that Defendant wishes to object to Plaintiff’s discovery requests as overbroad

or unduly burdensome, the proper way to address that matter is by scheduling a discovery

conference with the Court as “a wholesale stay of discovery is not the proper vehicle for resolving

a premature claim of overbreadth or undue burden.” Metzner, 2020 U.S. Dist. LEXIS 233842, at

*20; see also Kollar, 2017 U.S. Dist. LEXIS 223664 at *20 (“To the extent that Defendants have

concerns about the scope and proportionality of [Plaintiff]’s discovery requests, they may seek to

address those concerns in the appropriate way: by seeking a discovery conference with the Court”).

       The Court should therefore deny Defendant’s instant Motion because the production

requests contained in this Court’s Initial Discovery Protocols are not unduly broad or burdensome,

and even if some other discovery requests were overly burdensome; again, the proper procedural

mechanism for resolving these concerns is a discovery conference, not a motion to stay all

discovery wholesale.




                                                7
          Case 3:21-cv-00389-MPS Document 22 Filed 07/09/21 Page 8 of 9




                4.       A Stay of Discovery Would Unfairly Prejudice Plaintiff, but Even If,
                         Arguendo, It Did Not, the Mere Lack of Prejudice Does Not Justify
                         Staying All Discovery

        Finally, Defendant argues that “there is no plausible argument that Plaintiff will suffer any

unfair prejudice by a stay of discovery….” (Def.’s Mot. at 10). This is not true—a stay of

discovery for potentially 5-6 months while the motion to dismiss is briefed and argued and ruled

upon unfairly delays Plaintiff’s ability to seek timely discovery in this matter that she would

otherwise be entitled to. Moreover, the length of the stay is neither here nor there, because even a

brief stay is contrary to this District’s practice. See Metzner, 2020 U.S. Dist. LEXIS 233842, at

*22 (“While it is true that the motion to dismiss may remain pending only for a matter of months,

thus obviating the degree of prejudice, as noted previously a stay of discovery is the exception and

not the rule in this District.”).

        Finally, since Defendant has failed to carry its burden on the first two prongs of the test for

a stay, this third prong will avail it nothing, as “good cause not otherwise having been shown, lack

of prejudice does not justify a stay.” Giuffre, 2016 U.S. Dist. LEXIS 6638, at *5. If Defendant

cannot demonstrate “a strong showing that any such motion to dismiss would be successful,” nor

can it demonstrate that discovery in this matter would be unduly burdensome, it cannot hang its

hat upon the mere lack of prejudice to Plaintiff as the basis for staying discovery. See Moss v.

Hollis, No. CIV. B-90-177 (PCD), 1990 U.S. Dist. LEXIS 13647, 1990 WL 138531, at *1 (D.

Conn. June 29, 1990); see also Giuffre, 2016 U.S. Dist. LEXIS 6638, at *5.

III.    Conclusion

        Wherefore, for all of the foregoing reasons, Plaintiff respectfully requests that the Court

deny Defendant’s Motion to Stay Discovery.




                                                  8
         Case 3:21-cv-00389-MPS Document 22 Filed 07/09/21 Page 9 of 9




                                                PLAINTIFF, BANDY LEE


                                                By      /s/ Robin B. Kallor
                                                      Robin B. Kallor (ct26536)
                                                      Cindy M. Cieslak (ct29117)
                                                      Melinda A. Powell (ct17049)
                                                      Rose Kallor, LLP
                                                      750 Main Street, Suite 309
                                                      Hartford, CT 06103
                                                      Tel #: (860) 361-7999
                                                      Fax #: (860) 270-0710
                                                      Email: rkallor@rosekallor.com
                                                      ccieslak@rosekallor.com
                                                      mpowell@rosekallor.com


                                 CERTIFICATE OF SERVICE
         I hereby certify that on July 9, 2021, a copy of the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by
e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone unable
to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the Court’s EM/ECF System.

       Jonathan M. Freiman, Esq.
       Caroline B. Park, Esq.
       Wiggin and Dana, LLP
       265 Church Street
       New Haven, CT 06508

                                                     /s/ Robin B. Kallor
                                               Robin B. Kallor




                                                  9
